Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1 and 8 are allowable. The restriction requirement of the various species, as set forth in the Office action mailed on 4/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1 is withdrawn.  Claims 3, 6, 7, 10, directed to Species 2-4 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest “A belt pulley decoupler for transmitting drive torque from a belt of an auxiliary unit belt drive to a shaft of an auxiliary unit, the belt pulley decoupler comprising:
-    a belt pulley,
-    a hub adapted to be mounted on the shaft,
-    a first sleeve rotationally locked in the belt pulley,
-    a second sleeve that is rotatable in the belt pulley,
-    and a series circuit arranged in a flow of drive torque between the belt pulley and the hub, the series circuit comprising a decoupler spring and a wrap-around band that extends in a direction of a rotational axis of the belt pulley decoupler and is arranged radially between the first and second sleeves and the decoupler spring,
the wrap-around band includes ends that widen the wrap-around band radially, such that the two sleeves are coupled with each other in a rotationally locked manner while transmitting the drive torque,
one of the two sleeves has a slot extending circumferentially and the wraparound band end coupled with said one of the two sleeves is constructed as a leg that is engaged with a positive-locking connection in a rotationally locked manner in the slot in a direction of rotation of the drive torque “ in Claim 1.


a belt pulley,
a hub adapted to be mounted on the shaft, a first sleeve rotationally locked in the belt pulley,
a second sleeve that engages the first sleeve and is rotatable in the belt pulley, and a decoupler spring and a wrap-around band arranged between the belt pulley and the hub that carry a flow of drive torque from the belt pulley to the hub, the wraparound band extends in a direction of a rotational axis of the belt pulley decoupler and is arranged radially between the first and second sleeves and the decoupler spring,
the wrap-around band includes ends that are adapted to widen the wraparound band radially during drive torque transmission, such that the first and second sleeves are coupled with each other in a rotationally locked manner,
one of the two sleeves has a slot extending circumferentially and the wraparound band end coupled with said one of the two sleeves is constructed as a leg that is engaged with a positive-locking connection in a rotationally locked manner in the slot in a direction of rotation of the drive torque” In Claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654